                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WILLIAM A. ZIETZKE,                                  CASE NO. C19-1234-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    UNITED STATES OF AMERICA,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to further modify the
18   briefing schedule on the Government’s motion for summary denial of petition (Dkt. No. 21). The
19   motion is GRANTED. Petitioner shall respond to the Government’s motion by September 4,
20   2019. If it chooses to do so, the Government shall file its reply to Petitioner’s response by
21   September 13, 2019. The Clerk is DIRECTED to re-note the Government’s motion (Dkt. No. 12)
22   to September 13, 2019.
23          DATED this 3rd day of September 2019.
24                                                           William M. McCool
                                                             Clerk of Court
25

26                                                           s/Tomas Hernandez
                                                             Deputy Clerk

     MINUTE ORDER
     C19-1234-JCC
     PAGE - 1
